The printed order-forms on which the action is based, contain the words: "No condition of sale, guarantee or agreement other than specified hereon." If these forms, when filled out, had contained nothing more than the written specifications of orders for merchandise, no parol testimony of the collateral agreement would have been admissible, because each of the writings would then have contained on its face the declaration of both parties that the instrument was a complete record of the agreement actually made. When, however, the parties wrote into the first of these order-forms the words, "ship samples and circulars, exclusive dealer," they put into the writing an incomplete specification of some other agreement concerning samples, circulars and exclusive dealer. It does not appear on the face of the writing whether the words "exclusive dealer" refer to a naked appointment as such for an unspecified territory, or to an appointment under some agreement involving other unspecified terms. It does, however, appear that the parties have taken care to note the fact of such an appointment on the order, and it also appears that they have intentionally left the record incomplete in respect of the terms on which the appointment was to be exercised. That being so, the writing is on its face an incomplete record of the whole agreement, and the omitted portion may therefore be supplied by parol.
The rule excluding parol evidence does not apply in cases where the original contract was verbal and entire and a part only of it is reduced to writing. 1 Greenleaf *Page 385 
on Ev. § 284a. In Brosty v. Thompson, 79 Conn. 133,136, 64 A. 1, we said: "Whether the parties intended the writing to embody their entire oral agreement or only a part of it, was a question for the trial court, to be determined from the conduct and language of the parties and the surrounding circumstances. . . . Where the parties do not intend to embody their entire oral agreement in the writing, the rule invoked by the plaintiffs does not apply."
"The sole claim is that the rule of exclusion has no application in cases where the writing is not the contract itself, but only an instrument given in part execution of such contract. Collins v. Tillou, 26 Conn. 368;Hall v. Solomon, 61 Conn. 476, 482, 23 A. 876;Averill v. Sawyer, 62 Conn. 560, 27 A. 73. It is said, and the cases cited abundantly support the assertion, that where this is the case the parol contract may itself be proved." Caulfield v. Hermann, 64 Conn. 325, 327,30 A. 52.
It follows that the court did not err in admitting parol proof of the agreement alleged in the answer and counterclaim, and did not err in charging the jury that if they found all the facts as the defendant claimed them to be, they might render a verdict for the defendant on the counterclaim.
At the beginning of its charge the trial court clearly and accurately instructed the jury as to the burden of proof devolving upon the plaintiff and upon the defendant, saying: "The rule of evidence in civil cases is that the plaintiff, to recover, must prove his case by a fair preponderance of the evidence. Unless the evidence of the plaintiff in this case fairly preponderates in weight over that of the defendant, the verdict should be for the defendant. The allegations, however, of the plaintiff's complaint are admitted, so that in opening the plaintiff is relieved from that burden of proof. And *Page 386 
as to the burden, in considering the defendant's counterclaim, if the defendant is to recover upon his counterclaim, he likewise assumes the same burden of proving his case by a fair preponderance of the evidence, and if the defendant should fail to prove the allegations of his counterclaim by a fair preponderance of the evidence, you would be unable to find for him, and the plaintiff's case having been admitted by the defendant, your verdict should be for the plaintiff."
Immediately following this unexceptionable instruction, the trial court inadvertently added this instruction: "Upon the whole case as it finally comes to you, the plaintiff cannot recover unless in considering both of their cases with reference to the rule of damages in each case, the plaintiff fairly sustains the burden of proof." Even if this expression meant that the burden of disproving the counterclaim was on the plaintiff, we think the jury must have gathered from the entire instruction upon the subject of the burden of proof, that the plaintiff must prove the allegations of its complaint, but that its burden had been met by the defendant's admitting all of its allegations, and that the defendant must assume the burden of proving the allegations of his counterclaim. Murray v. SupremeLodge, 74 Conn. 715, 719, 52 A. 722; Wetherell v.Hollister, 73 Conn. 622, 626, 48 A. 826.
This conclusion is that which the average juror would draw from such an instruction. The contested issue in the case concerned defendant's counterclaim. The jury found that issue for the defendant, and we cannot believe that the jury's decision was influenced unfavorably to the plaintiff by the last portion of the trial court's charge upon the subject of the burden of proof.
   There is no error.
In this opinion the other judges concurred.